DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout the claims, the various recitations of variable names (e.g. xi, di, S1, etc) renders it unclear what, if any, recited definitive or descriptive features associated with these variables in the Specification are to be understood as definitive elements of the corresponding claim recitations.

The terms “the first subnetwork” (claim 9, line 13; see also subsequent recitations of a “first subnetwork”) and “the second subnetwork” (claim 9, line 20; see also subsequent recitations of a “second subnetwork”) lack proper antecedent basis, insofar as the recited antecedent “inputting a first subnetwork of the CNN with the inputted visible image and/or inputting a second subnetwork” (claim 9, lines 6-8) is a recitation in the alternative which does not necessarily require any one of the recited elements to be present (i.e. either the “first subnetwork” or the “second subnetwork” could be absent).
Allowable Subject Matter
Claims 1-20, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) 
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 1 (and dependent claims 2-8), insofar as they are understood, the art of record does not teach or suggest the recited arrangement of semantically segmentation and a depth completion of images using a convolutional neural network having three subnetworks and training image pairs each having a visible image and corresponding depth image, at least one being semantically separated, such that a first subnetwork encoder generates an output first feature map from a visible image, a first subnetwork decoder generates a semantically segmented image from a first feature map, a second subnetwork encoder generates an output second feature map from a depth image and a second subnetwork decoder generates a semantically segmented image or depth image from a second feature map, a third subnetwork between the first and second subnetwork encoder and decoder is trained to reconstruct the input first and second feature map from the output first and second feature maps, such that the third subnetwork is trained to generate a common representation of the output reconstructed feature maps for visible and depth images.

Re claim 19 (and dependent claim 20), insofar as they are understood, the art of record does not teach or suggest the recited arrangement of generating a semantically segmented image and a depth completion image using a convolutional neural network having three subnetworks such that an input image is processed to produce a first runtime feature map by a first .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuzel, Price, Wang, Mirjalili, Deng, and Shi disclose examples of neural network image processing and segmentation arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663